Judgment modified by providing, in addition to its terms, that the receiver shall pay from the avails of the sale the sum of $900, being óne-half the salary paid defendant as president of the Kelley Bootery Company in the years 1917 and 1918, during the time he was employed by the plaintiff and being paid to devote his entire time to said employment; and as so modified the judgment is affirmed, with costs to appellant. Conclusions of law Nos. 2 and 3 are disapproved, and an additional conclusion of law is found, as follows: That while in the employ of plaintiff and required to devote his entire time to such employment, the defendant owed the duty to plaintiff to disclose his relations with the joint enterprise, the Kelley Bootery Company, to the plaintiff, and he had no right to take and retain for his private and individual gain and benefit a salary from such company without the knowledge and consent of the plaintiff. All concur. Present — Hubbs, P. J., Clark, Davis, Crouch and Taylor, JJ.